Citation Nr: 1538859	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asthma.

3.  Entitlement to service connection for sleep apnea, to include as secondary to asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding asthma, the record reflects the Veteran reported on his June 1965 Report of Medical History, completed concurrent with his induction examination, that he had asthma and that his last attack was three (3) months earlier.  However, it appears the examiner at the time was unable to verify this history, and noted the Veteran's lungs and chest were clinically evaluated as normal.  He was declared fit for military service in October 1965.  Soon thereafter, in November 1965, the Veteran was being seen for asthma complaints, and evidently, pre-service school records were obtained which showed the Veteran was excused from gymnasium activities in 1959 because of asthma.  In December 1965, the Veteran was discharged from service due to his asthma.  He contends it worsened in service, although a Medical Board Proceeding document reflects the conclusion it was not aggravated by service.  This question of whether the asthma increased in severity during service should be more fully addressed by an individual with appropriate medical expertise.  

With respect to the COPD and sleep apnea claims, the Veteran has essentially contended that these disabilities are secondary to his asthma.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Therefore, these issues are inextricably intertwined with his asthma claim.  As the Board has determined a remand is required for the asthma claim it must also remand the COPD and sleep apnea claims until this development has been completed.  Further, if it is determined the asthma was aggravated by service, then competent medical opinions should also be obtained on whether these disabilities were caused or aggravated by the asthma.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre-service, in-service and post-service asthma symptomatology; as well as any in-service and post-service COPD and/or sleep apnea symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his asthma, COPD, and sleep apnea since October 2009.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his asthma.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether the asthma that pre-existed service was aggravated beyond normal progression as a result of active service.  By aggravation, the Board means a permanent increase in severity.  

If and only if it is determined the Veteran's asthma was aggravated by service, then the examiner should also express an opinion as to whether it is at least as likely as not the Veteran's COPD and/or sleep apnea were caused or aggravated by the asthma.

A complete rationale for any opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



